DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).  The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  
Regarding claim 4, the scope of the limitation “yet to be created” is unclear, since it apparently refers to means or methods that are nonexistent.  Since these means or methods do not exist, it is impossible for a person of ordinary skill to ascertain the metes and bounds of this limitation or the claim in which it is included.  
Regarding claim 5, the scope of the limitation “not created” is unclear, since it apparently refers to means or methods that are nonexistent.  Since these means or methods do not exist, it is impossible for a person of ordinary skill to ascertain the metes and bounds of this limitation or the claim in which it is included.  
Regarding claims 5-6, the scope of the limitation “not yet made” is unclear, since it apparently refers to materials that are nonexistent.  Since these materials do not exist, it is impossible for a person of ordinary skill to ascertain the metes and bounds of this limitation or the claim in which it is included.  
Regarding claim 6, the scope of the limitation “yet to be created” is unclear, since it apparently refers to shapes that are nonexistent.  Since these shapes do not exist, it is impossible for a person of ordinary skill to ascertain the metes and bounds of this limitation or the claim in which it is included.  
Regarding claim 6, the inclusion of the trademarked term “styrofoam” renders the scope of the claim uncertain, since a trademark cannot be used properly to identify any particular material or product.  See MPEP § 2173.05(u).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over King (6986308) in view of Lawrie (7140304).  
Regarding claim 1, King teach(es) the structure substantially as claimed, including a lap mat (14); but fail(s) to teach a grip ridge.  However, Lawrie teaches the inclusion, on a mat, of grip ridges (28).  It would have been obvious to one of ordinary skill in the art to add a grip ridges, as taught by Lawrie, to the mat of King, in order to reduce slippage (as suggested by col. 2, lines 59-60 of Lawrie).  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the lap mat of King as modified, by making each of the grip ridges 1/8” high, depending on the desired needs of the person constructing the lap mat (e.g., intended use of the lap mat, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claim 2, King teaches a lap mat (14) capable of being laid upon any part of the body, including the legs and the stomach.  
Regarding claims 3-4, King teaches a pillow-like device (10) on which the lap mat (14) can be laid as a separate piece that is non-permanent.  
Regarding claim 5, King teaches a lap mat (14) that is formed of rubber or plastic (col. 11, lines 39-41).   
Regarding claim 6, King teaches a pillow (10) made of polyester and polystyrene (i.e., Styrofoam).  See col. 11, lines 59-63.  
Regarding claims 7-8, King teaches a lap mat (14) capable of being used in the manner recited in claim 7, and outside the circumstances recited in claim 8.  Hence, the lap mat of King is viewed as reading upon the limitations of these claims.  
Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20140190962).  
Regarding claim 1, Lee teach(es) the structure substantially as claimed, including a lap mat (100, which is capable of being laid upon a lap or a pillow) having grip ridges (102) of unspecified height.  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the lap mat of Lee, by making each of the grip ridges 1/8” high, depending on the desired needs of the person constructing the lap mat (e.g., intended use of the lap mat, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claim 2, Lee teaches a lap mat (100) capable of being laid upon any part of the body, including the legs and the stomach.  
Regarding claims 3-4 & 6, Lee teaches a lap mat (100) capable of being laid upon an air memory-foam pillow as a separate, non-permanent piece.  
Regarding claim 5, Lee teaches a lap mat (100) formed of silicone (par. 22 & cl. 2).   
Regarding claims 7-8, Lee teaches a lap mat (100) capable of being used in the manner recited in claim 7, and outside the circumstances recited in claim 8.  Hence, the lap mat of Lee is viewed as reading upon the limitations of these claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637